DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance:
Jiang et al. (US 2016/0040765) is the closest prior art.
Regarding Claim 1, Jiang  discloses a linear actuator (see Title) comprising an actuator housing (7), a driven element (12) movable at a front end of the linear actuator (see Fig. 14), and a mounting (1, 2, 3) at a rear end of the linear actuator (see Fig. 14), wherein the mounting comprises two arms (see Fig. 2, showing a first arm 1, 2 on the top as the figure is oriented, and a second arm 1, 2 on the bottom as the figure is oriented) and an accommodation space (see Figs. 1 and 3, showing an accommodation space for accepting tubular member 7) between the two arms having an opening (see Figs. 1 and 3), wherein at least one arm is provided with a lever (3) which is rotatable about an axis (see Fig. 4, showing that the levers rotates relative to the axis of the tubular member 7 at a point toward the base of the lever in a flexing manner) between an open position (see Fig. 3) and a closed position (see Fig. 4), and where the lever comprises an end portion (see Figs. 4, showing an end portion at the distal end of the lever), wherein in the closed position, the end portion of the lever at least partly closes the opening and in the open position makes the opening accessible (see Fig. 3, showing that the lever spreads radially outward during installation, and accordingly would snap back after the tubular member is installed, accordingly in the closed position the end portion of the lever would partly close the opening).
Jiang does not disclose that the lever rotates about an axis that is located between the two ends of the lever. Rather, the location of the axis of rotation is at the distal end of the lever where the lever attaches to a base portion.
One having ordinary skill in the art before the effective filing date of the claimed invention would not have found it obvious to modify the lever to have an axis of rotation between the distal ends of the lever, as this would require significant modification of the design, including separating the lever from the base portion, and adding a pivot portion with accompany support structure for securing the pivot point.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                         
/Jake Cook/Primary Examiner, Art Unit 3658